DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 2013/0235150 A1; hereafter Itou) in view of Wada et al. (US 2006/0164527 A1; hereafter Wada).

 	As of Claim 1: Itou teaches in FIG. 1 an imaging apparatus including an imaging element (20 and ¶0027), the imaging apparatus comprising: a memory that stores captured image data obtained by imaging a subject by the imaging element (40) and, that is incorporated in the imaging element; a processor that is incorporated in the imaging element (30-1 and ¶¶0028-0032. The processors could be integrated or separated); and a plurality of signal processing processors that are disposed exterior to the imaging element, wherein the processor includes an output circuit, and 
Itou does not explicitly teach “the output circuit includes a plurality of output lines each disposed in correspondence with each of the plurality of signal processing processors " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Wada. In particular, Wada teaches the output circuit includes a plurality of output lines each disposed in correspondence with each of the plurality of signal processing processors (i.e., see ¶¶0054-0064) as recited in present claimed invention.
In view of the above, having the processor of Itou and given the well-established teaching of Itou, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the processor of Itou as taught by Wada, since Wada state that such modification would allow high-speed processing and an improvement in the image quality can be both achieved (¶0064). 	

 	As of Claim 18: Itou teaches in FIGS. 3&4 an image data processing method of an imaging apparatus including an imaging element (ST1 and ¶0046), a memory that stores captured image data obtained by imaging a subject by the imaging element and that is incorporated in the imaging element, a processor that is incorporated in the imaging element, and a plurality of signal processing processors that are disposed exterior to the imaging element, the image data processing method comprising: outputting each of a plurality of pieces of image data into which the captured image data 
Itou does not explicitly teach “outputting each of a plurality of pieces of image data into which the captured image data stored in the memory is divided (¶0051-0052), to a corresponding signal processing processor among the plurality of signal processing processors from a plurality of output lines each of which is disposed in the processor in correspondence with each of the plurality of signal processing processors " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Wada. In particular, Wada teaches outputting each of a plurality of pieces of image data into which the captured image data stored in the memory is divided (¶¶0051-0052), to a corresponding signal processing processor among the plurality of signal processing processors from a plurality of output lines each of which is disposed in the processor in correspondence with each of the plurality of signal processing processors (i.e., see ¶0054-0064) as recited in present claimed invention.
In view of the above, having the processor of Itou and given the well-established teaching of Itou, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the processor of Itou as taught by Wada, since Wada state that such modification would allow high-speed processing and an improvement in the image quality can be both achieved (¶0064).

 	As of Claim 19: Claim 19 is addressed in Claim 1. Moreover, Itou teaches a non-transitory computer-readable storage medium storing a program causing a computer applied to an imaging apparatus including an imaging element (¶0046).

Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 2013/0235150 A1; hereafter Itou) in view of Wada et al. (US 2006/0164527 A1; hereafter Wada), and further in view of Yi (US 2005/0007375 A1).

 	As of Claim 2: Itou in view of Wada  does not explicitly teach “of the plurality of pieces of image data is image data indicating an image having an overlapping region between adjacent images among images based on each of the plurality of pieces of image data." as recited in present claimed invention.
 	Yi further teaches of the plurality of pieces of image data is image data indicating an image having an overlapping region between adjacent images among images based on each of the plurality of pieces of image data (i.e., see ¶¶ 0030-0035) as recited in present claimed invention.
In view of the above, having the system of Itou in view of Wada   and given the well-established teaching of Yi, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Itou in view of Wada   as taught by Yi, since Yi state that such modification would allow seamless image processing (See Yi ¶0009).

 	As of Claim 3: Itou in view of Wada, and futher in view of Yi teaches a plurality of images are divided into a designated image and an image different from the designated image.

 	As of Claim 4: Itou in view of Wada, and futher in view of Yi teaches a detection processor configured to detect face image data indicating an image of a face from the captured image data, wherein the designated image is an image including the image of the face indicated by the face image Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 5: Itou in view of Wada, and futher in view of Yi teaches a method of dividing the captured image data varies between a recording imaging mode and a display moving picture capturing mode (Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 6: Itou in view of Wada, and futher in view of Yi teaches the captured image data is divided into a plurality of pieces of overlapping image data as the plurality of pieces of image data in the recording imaging mode, and the captured image data is divided into units of lines in the display moving picture capturing mode (Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 7: Itou in view of Wada, and futher in view of Yi teaches each of the plurality of pieces of overlapping image data is image data indicating an image having an overlapping region between adjacent images among a plurality of images (Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 8:  Itou in view of Wada, and futher in view of Yi teaches the recording imaging mode is an operation mode in which the imaging element performs imaging for a still picture (Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 9: Itou in view of Wada, and futher in view of Yi teaches the captured image data is color image data indicating a color captured image in which a plurality of primary color pixels are periodically arranged, the color image data is divided into a plurality of pieces of primary color Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 10: Itou in view of Wada, and futher in view of Yi teaches the plurality of pieces of primary color pixel arrangement image data are a plurality of pieces of divided image data obtained by thinning out and then dividing the color image data (Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 11: Itou in view of Wada, and futher in view of Yi teaches the plurality of pieces of divided image data are odd-numbered column image data indicating a set of pixels of odd-numbered columns and even-numbered column image data indicating a set of pixels of even-numbered columns, in thinned image data obtained by thinning out the color image data in units of rows (Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 12: Itou in view of Wada, and futher in view of Yi teaches at least one of the plurality of signal processing processors performs demosaic processing on combined image data obtained by combining the plurality of pieces of image data (Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 13: Itou in view of Wada, and futher in view of Yi teaches the plurality of pieces of image data are a plurality of pieces of compressed image data obtained by compressing the Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 14: Itou in view of Wada, and futher in view of Yi teaches the plurality of pieces of compressed image data are high-order bit image data and low-order bit image data in the captured image data (Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 15: Itou in view of Wada, and futher in view of Yi teaches the imaging element is an imaging element in which at least a photoelectric conversion element and the memory are formed in one chip (Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 16: Itou in view of Wada, and futher in view of Yi teaches the imaging element is a laminated imaging element in which the photoelectric conversion element is laminated with the memory (Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

 	As of Claim 17: Itou in view of Wada, and futher in view of Yi teaches a control processor configured to perform control for displaying an image, on a display, based on the plurality of pieces of image data output by the processor (Itou ¶¶0046-0052, Wada ¶¶0051-0052 ,Yi ¶¶ 0030-0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697